In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3067 
LAWRENCE  S.  BRODSKY,  individually  and  on  behalf  of  others 
similarly situated, 
                                            Plaintiff‐Appellant, 

                                  v. 

HUMANADENTAL INSURANCE CO. d/b/a  
HUMANA SPECIALTY BENEFITS, 
                                                   Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 10 C 3233 — John Robert Blakey, Judge. 
                     ____________________ 
                                
No. 17‐3506 
ALPHA TECH PET, INC., et al., 
                                                  Plaintiffs‐Appellants, 

                                  v. 

ESSENDANT  CO.,  ESSENDANT               INC.,      and    ESSENDANT 
MANAGEMENT SERVICES LLC, 
                                                  Defendants‐Appellees. 
                                                                        
2                                           Nos. 17‐3067 & 17‐3506 

                      ____________________ 

         Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
        Nos. 16 C 513 & 16 C 4321 — Thomas M. Durkin, Judge. 
                      ____________________ 

     ARGUED APRIL 10, 2018 — DECIDED DECEMBER 3, 2018 
                  ____________________ 

   Before WOOD, Chief Judge, and FLAUM and KANNE, Circuit 
Judges. 
    WOOD, Chief Judge. These appeals, which we have consoli‐
dated  for  purposes  of  disposition,  both  concern  the  Federal 
Communication Commission’s “Solicited Fax Rule.” Despite 
the decline and fall of the fax machine, litigation continues be‐
tween fax advertisers and unwilling recipients of their mes‐
sages. Behind all this is the Telephone Consumer Protection 
Act (“TCPA”), 47 U.S.C. § 227, as amended by the Junk Fax 
Prevention Act of 2005, Pub. L. No. 109‐21, 119 Stat. 359, and 
as implemented through FCC regulations. The lead plaintiﬀs 
in our cases—Lawrence Brodsky and Alpha Tech Pet, Inc.—
received faxed  advertisements  that  did  not  comply  (so  they 
said) with the TCPA and the FCC’s Solicited Fax Rule. Each 
plaintiﬀ wanted to pursue litigation not just individually, but 
as the head of a class. And in each case, the district court re‐
fused to certify the proposed class, largely on the authority of 
the  D.C.  Circuit’s  decision  in  Bais  Yaakov  of  Spring  Valley  v. 
FCC, 852 F.3d 1078 (D.C. Cir. 2017) (Kavanaugh, J.). Our re‐
view of decisions on class certification, pro or con, is deferen‐
tial. Puﬀer v. Allstate Ins. Co., 675 F.3d 709, 716 (7th Cir. 2012). 
We  see  no  abuse  of  discretion  here,  and  so  we  aﬃrm  the 
Nos. 17‐3067 & 17‐3506                                               3

orders of the district courts declining to certify the proposed 
classes. 
                                  I 
   A. Brodsky 
    We  can  be  brief  with  the  underlying  facts  of  both  cases. 
Plaintiﬀ Brodsky is an insurance wholesaler. HumanaDental 
Insurance Company is a Wisconsin corporation that insures a 
number  of  dental  plans;  another  Humana  aﬃliate  markets 
specialty products such as dental, vision, life insurance, and 
disability policies. We refer to those defendants collectively as 
Humana unless the context requires otherwise. Brodsky has 
agreements  with  many  insurance  companies,  and  he  sells 
their products through various agents. One such agreement 
was  with  “Humana  Insurance  Company,  Humana  Health 
Plan, Inc., and all of their aﬃliates.” In that contract, Brodsky 
agreed  that  Humana  and  its  aﬃliates  “may  choose  to  com‐
municate  with  [Brodsky]  through  the  use  of  …  facsimile  to 
[his]  …  facsimile  numbers.”  Brodsky  accordingly  provided 
Humana with a fax number ending in 0152.  
   On  May  14,  2008,  Brodsky’s  0152  machine  received  two 
identical one‐page faxes (“the subject faxes”). The pages indi‐
cated  that  they  were  sent  by  “Humana  Specialty  Benefits.” 
These  faxes  were  created  by  Humana’s  marketing  depart‐
ment. They did not identify the person or entity to which they 
were directed. And, to complicate matters, the 0152 machine 
was not used exclusively by Brodsky; seven other insurance 
agents had permission to, and did, use it during the relevant 
time.  The  parties  agreed  that  faxes  identical  to  the  subject 
faxes were successfully transmitted 19,931 times. Brodsky re‐
sponded with his lawsuit against Humana. 
4                                         Nos. 17‐3067 & 17‐3506 

     B. Alpha Tech Pet 
    The facts in this case are similar. Defendant Essendant and 
its aﬃliates are national distributors of oﬃce products, janito‐
rial and sanitation supplies, breakroom supplies, technology 
products,  industrial  supplies,  and  automotive  aftermarket 
tools and equipment. Alpha Tech alleged that the defendants 
transmitted unsolicited faxes, including eight advertisements 
that were sent between January 16, 2012, and April 26, 2012, 
to it and the other class members. The unwanted faxes adver‐
tised  commercial  products  available  from  LaGasse,  LLC, 
which at the time was a wholly owned subsidiary of United 
Stationers. United Stationers changed its name to Essendant 
Inc. in June 2015, and at the same time LaGasse LLC merged 
with  Essendant  Co.;  Essendant  Management  Services  LLC 
also allegedly played some role in the fax transmissions. We 
refer in this opinion to Essendant, the current name, for sim‐
plicity. The diﬀerent roles each entity played are not material 
for our purposes.  
    According to Alpha Tech, the faxes that Essendant sent to 
it violated the TCPA and the Solicited Fax Rule because they 
did  not  include  the  required  opt‐out  language.  It  sought  to 
represent a class of all persons who received advertising faxes 
sent by Essendant or any of its aﬃliates or predecessors from 
May 1, 2011, to May 1, 2015. This was a huge proposed class: 
defendants estimate that it swept in approximately 1.5 million 
faxes, in 725 separate transmissions, to nearly 24,000 unique 
fax numbers.  
                                 II 
    The Brodsky case began in Illinois state court as a putative 
class  action  raising  claims  under  the  TCPA,  but  it  was 
Nos. 17‐3067 & 17‐3506                                               5

removed  to  the  federal  court.  After  removal,  Humana  an‐
swered  and  raised  the  aﬃrmative  defenses  of  pre‐existing 
business relationship and consent. It pointed to the contrac‐
tual language mentioned above in support of both defenses. 
Its marketing department created the faxes that Brodsky and 
other putative class members received. At the bottom of the 
page of each fax, in fine print, it said “If you don’t want us to 
contact you by fax, please call 1‐800‐U‐CAN‐ASK.” 
    The  district court initially certified a  class under Federal 
Rule of Civil Procedure 23(b)(3) of recipients of faxes that ad‐
vertised insurance products sold by HumanaDental. In so do‐
ing, it rejected Humana’s suggestion that it should wait until 
the FCC had a chance to rule on Humana’s request for a ret‐
roactive  waiver  of  the  Solicited  Fax  Rule  and  until  the  D.C. 
Circuit  handed  down  its  decision  in  the  then‐pending  Bais 
Yaakov litigation. But then the ground shifted. On November 
2, 2016, the FCC’s Consumer & Governmental Aﬀairs Bureau 
granted  Humana’s  petition  for  a  waiver,  and  on  March  31, 
2017, the D.C. Circuit handed down Bais Yaakov, in which the 
court found that the Solicited Fax Rule could not be applied 
to the transactions before it. In so ruling, the court stated that 
the FCC had exceeded its authority under the TCPA when it 
issued the Solicited Fax Rule, 47 C.F.R. § 64.1200(a)(4)(iv). Hu‐
mana promptly moved to decertify the class, and the district 
court did so on August 28, 2017. As we have noted, we then 
granted Brodsky’s petition under Rule 23(f) for immediate re‐
view of the decertification decision. 
    The Alpha Tech case, which was handled by a diﬀerent dis‐
trict court judge, is actually two cases: one that was filed in 
the Northern District of Illinois on January 14, 2016, and the 
other (Craftwood II, Inc. v. Essendant, Inc.) that was initiated in 
6                                           Nos. 17‐3067 & 17‐3506 

the Circuit Court of Lake County, Illinois, on March 4, 2016, 
and later removed to the Northern District of Illinois and con‐
solidated  with  Alpha  Tech.  Essendant  tried  to  eliminate  the 
class allegations with a motion to dismiss or strike, filed on 
March  28,  2016,  but  the  district  court  denied  that  motion. 
About a year later, before anything else of consequence had 
occurred, the D. C. Circuit issued its decision in Bais Yaakov. 
On  July  27,  2017,  largely  relying  on  Bais  Yaakov,  Essendant 
filed  a  preemptive  motion  to  deny  class  certification. Alpha 
Tech responded with a motion for certification of three clas‐
ses, covering 545 of the 725 fax templates Essendant had used. 
Nearly all of those faxes contained the following opt‐out no‐
tice: “If you have received this fax in error, please accept our 
apologies and call toll free 877‐385‐4440 to be removed from 
our list.” Alpha Tech criticized this notice on three grounds: 
(1)  failure  to  provide  a  fax  number  for  opt‐out  requests;  (2) 
failure to state that it is unlawful for the sender not to respond 
within a reasonable time; and (3) failure to state that the re‐
cipient must identify the fax number to which the request re‐
lates. All these requirements appear in the Solicited Fax Rule. 
47 C.F.R. § 64.1200(a)(4)(iii). 
    The district court issued an order denying class certifica‐
tion on November 3, 2017. It ruled that this court’s decision in 
Holtzman v. Turza, 728 F.3d 682 (7th Cir. 2013), holding that the 
TCPA  requires  a  compliant  opt‐out  notice  before  a  consent‐
based defense can prevail, did not apply to this situation. In‐
stead, it agreed with the D.C. Circuit’s ruling in Bais Yaakov 
striking down the Solicited Fax Rule, alternately calling that 
decision “binding” or at least “persuasive.” In a footnote, it 
found additional support for its ruling in the waiver that the 
FCC  by  then  had  granted  to  the  defendants.  Last,  with  the 
regulation  out  of  the  picture,  it  found  that  individual 
Nos. 17‐3067 & 17‐3506                                              7

questions predominated and thus that class treatment was in‐
appropriate. Alpha Tech sought interlocutory review of that 
decision, and we agreed to take the case. 
                                 III 
   Because  it  sits  at  center  stage  in  these  controversies,  we 
begin by setting out the critical parts of the Solicited Fax Rule:  
   (a) No person or entity may: 
       … 
       (4) Use  a  telephone  facsimile  machine,  computer, 
       or  other  device  to  send  an  unsolicited  advertise‐
       ment to a telephone facsimile machine, unless— 
            (i) The  unsolicited  advertisement  is  from  a 
            sender  with  an  established  business  relation‐
            ship … with the recipient; and 
            (ii) The sender obtained the number of the tele‐
            phone facsimile machine through— 
               (A)     The  voluntary  communication  of 
               such number by the recipient directly to the 
               sender,  within  the  context  of  such  estab‐
               lished business relationship; …  
            (iii) The advertisement contains a notice that in‐
            forms the recipient of the ability and means to 
            avoid future unsolicited advertisements. A no‐
            tice  contained  in  an  advertisement  complies 
            with  the  requirements  under  this  paragraph 
            only if [certain criteria are met]. 
            …  
8                                          Nos. 17‐3067 & 17‐3506 

           (iv) A  facsimile  advertisement  that  is  sent  to  a 
           recipient that has provided prior express invita‐
           tion or permission to the sender must include an 
           opt‐out  notice  that  complies  with  the  require‐
           ments in paragraph (a)(4)(iii) of this section. 
47  C.F.R.  §  64.1200(a)(4);  see  also  47  U.S.C.  §  227(b)(1)(C). 
Most of this rule is relatively straightforward, but clause (iv) 
is anything but that. It is there that the FCC extends the stat‐
utory requirement for an opt‐out notice to all faxes, not just 
those that are unsolicited. A firestorm broke out over the new 
rule. In an order addressing several challenges, the FCC up‐
held its validity but announced that it would grant retroactive 
waivers in light of the confusion the rule had produced. In re 
Rules and Regulations Implementing the Telephone Consumer Pro‐
tection Act of 1991, 29 FCC Rcd. 13998 (2014) (“Anda Order”). 
Aﬀected parties petitioned the D.C. Circuit for review of the 
Anda order, and the result was the Bais Yaakov decision.  
    The  parties  have  engaged  in  a  lengthy  debate  over  the 
question  whether  Bais  Yaakov  is  formally  binding  on  this 
court, or if our obligation is only to give it that respectful con‐
sideration we would accord to any of our sister circuits’ deci‐
sions. The problem arises from the Hobbs Act, which gives the 
courts of appeals exclusive jurisdiction to review FCC orders, 
28 U.S.C. § 2342(a), and lays venue in either the D.C. Circuit 
or  a  regional  court  (with  the  Judicial  Panel  on  Multidistrict 
Litigation setting venue when multiple petitions are filed). 28 
U.S.C. § 2112(a)(3). The D.C. Circuit was thus the Hobbs Act 
court for something, but the question is what: to decide the 
validity of the Anda Order, or to reach back to 2006 and rule 
on the validity of the original Solicited Fax Order? The dispo‐
sitional paragraph of the D.C. court’s opinion is ambiguous:  
Nos. 17‐3067 & 17‐3506                                               9

   We hold that the FCC’s 2006 Solicited Fax Rule is un‐
   lawful to the extent that it requires opt‐out notices on 
   solicited faxes. The FCC’s Order in this case interpreted 
   and applied that 2006 Rule. We vacate that Order and 
   remand for further proceedings. 
852 F.3d at 1083 (emphasis added). A possible reading of this 
paragraph, however, is as a statement that the court’s ruling 
extended only to the 2014 Anda Order. The petition for review 
of that order was filed long after the deadline for challenging 
the  2006  Order,  which  imposed  the  Solicited  Fax  Rule.  The 
question is thus what to make of the court’s statement that the 
2006 rule itself is unlawful. Is it dictum, or does it have bind‐
ing force as a ruling pursuant to Hobbs Act review? The Sixth 
Circuit opted for the latter interpretation in Sandusky Wellness 
Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 467 (6th 
Cir. 2017), even though the D.C. Circuit formally was review‐
ing only the 2014 order. The Ninth Circuit took the same ap‐
proach in True Health Chiropractic, Inc. v. McKesson Corp., 896 
F.3d 923 (9th Cir. 2018). But there are risks in using a later pe‐
tition for review to sweep in some or all antecedent adminis‐
trative decisions. Time limits matter—indeed, they are recog‐
nized as jurisdictional for purposes of Hobbs Act review, see 
Cal. Ass’n  of  the  Physically Handicapped,  Inc.  v.  FCC,  833  F.2d 
1333,  1334  (9th  Cir.  1987)  (joining  the  Second,  Fifth,  Eighth, 
and D.C. Circuits on that point). It is easy to see why: reliance 
interests  grow  around  administrative  rulings  that  are  not 
challenged in a timely way before the proper court of appeals.  
   If our decision turned on the ultimate binding impact of 
the D.C. Circuit’s decision with respect to the 2006 Order, we 
would pursue this matter further. But it does not, and thus we 
do not need to decide whether we would read Bais Yaakov as 
10                                        Nos. 17‐3067 & 17‐3506 

broadly as our sister circuits have done. There is no doubt that 
the D.C. Circuit vacated the order before it (i.e. the 2014 Anda 
Order) and held that the 2014 application of the 2006 Order 
was unlawful. In the end, therefore, this was an “as applied” 
decision,  not  an  untimely  attack  on  the  2006  Order.  We  can 
therefore assume that the 2006 Order is still in eﬀect (though 
drained of a great deal of force, it seems), but that it must be 
construed consistently with the D.C. Circuit’s decision on the 
2014 Order, because that decision is binding on all courts of 
appeals through the Hobbs Act. And the question in our case 
is even narrower, because we are not reviewing the merits of 
either  order.  Instead,  we  must  determine  only  whether, 
against the backdrop of these orders, the district courts here 
abused their discretion in finding class treatment inappropri‐
ate.  
    In answering that question, we start with the language of 
the TCPA. As amended by the Junk Fax Act, the TCPA pro‐
hibits the use of “any telephone facsimile machine … to send, 
to  a  telephone  facsimile  machine,  an  unsolicited  advertise‐
ment.” 47 U.S.C. § 227(b)(1)(C). The Act then defines the term 
“unsolicited advertisement” to mean “any material advertis‐
ing  the  commercial  availability  or  quality  of  any  property, 
goods, or services which is transmitted to any person without 
that person’s prior express invitation or permission, in writing or 
otherwise.” Id. § 227(a)(5) (emphasis added). There are excep‐
tions to the prohibitions on sending unsolicited faxes, includ‐
ing  situations  where the  sender has an established  business 
relationship with the recipient, the sender obtains the recipi‐
ent’s fax number through some sort of voluntary communica‐
tion, and where the unsolicited message has “a notice meeting 
the  requirements  under  paragraph  (2)(D).”  Id. 
§ 227(b)(1)(C)(i)–(iii).  Such  a  notice  must  (1)  be  clear  and 
Nos. 17‐3067 & 17‐3506                                             11

conspicuous, (2) be located on the first page of the ad, (3) must 
state  that  the  recipient  may  opt  out  from  future  unsolicited 
ads, and (4) must include a “cost‐free mechanism” to send an 
opt‐out request to the sender. Id. § 227(b)(2)(D). 
    As  we  noted  earlier,  in  2006  the  FCC  decided  to  issue  a 
new rule related to the third of those requirements—the opt‐
out notice. See Rules and Regulations Implementing the Telephone 
Consumer Protection Act of 1991; Junk Fax Prevention Act of 2005, 
71  Fed.  Reg.  25,967,  25,971–72  (May  3,  2006)  (now  codified 
at 47  C.F.R.  § 64.1200(a)(4)(iv)). The  result  was  the  so‐called 
Solicited Fax Rule we have been discussing. The rule earned 
that name because it requires the sender of a faxed advertise‐
ment to include an opt‐out notice even when the ad is sent to 
a  person  from  whom  the  sender  did  obtain  permission  (or, 
roughly put, a sender who solicited the fax). As the D.C. Cir‐
cuit  put  it, “[i]n other words, the FCC’s  new rule mandates 
that senders of solicited faxes comply with a statutory require‐
ment  that  applies  only  to  senders  of unsolicited faxes.”  852 
F.3d at 1080.  
    For purposes of the class certification decision, this history 
tells us that the legality of the defendants’ actions may end up 
depending on whether the fax was sent with permission (le‐
gal) or not (illegal), and it may also turn on the adequacy of 
the opt‐out notices on the faxes in question. The consequences 
for a firm that violates the TCPA can be dire when it is facing 
not just a single aggrieved person, but a class. The statute pro‐
vides a private right of action to collect either actual damages 
or  $500  per  violation  in  statutory  damages.  See  47  U.S.C.  § 
227(b)(3)(B).  Whether  that  means  $500  per  fax,  or  $500  per 
transmission,  the  dollars  roll  up  quickly.  The  stakes  for  the 
defendants in our cases are substantial. 
12                                                  Nos. 17‐3067 & 17‐3506 

    We agree with the D.C. Circuit (and the Sixth and Ninth) 
that,  at  a  minimum,  it  is  necessary  to  distinguish  between 
faxes sent with permission of the recipient and those that are 
truly unsolicited. The question of what suﬃces for consent is 
central, and it is likely to vary from recipient to recipient (or 
so  the  district  court  reasonably  could  have  concluded).  Cf. 
Blow v. Bijora, Inc., 855 F.3d 793, 804–06 (7th Cir. 2017) (exclud‐
ing from summary judgment potential class members “who 
provided no consent at all or whose consent was more lim‐
ited”). Brodsky admits that he had a market agreement, and 
thus a pre‐existing business relationship, with Humana, and 
that  he  expressly  agreed  in  his  market  agreement  that  Hu‐
mana could communicate with him by fax. Humana did so, 
and it even added a telephone number Brodsky could use if 
he wanted to stop receiving those faxes. But even if, as Brod‐
sky has argued, this agreement somehow fails to establish his 
consent, we do not know what kind of pre‐existing arrange‐
ment  may  have  existed  between Humana  and  the  other  fax 
recipients that Brodsky wants to represent. These are the hall‐
marks of an issue that requires individual scrutiny. See How‐
land v. First Am. Title Ins. Co., 672 F.3d 525, 534 (7th Cir. 2012) 
(holding  that  a  “transaction‐specific  inquiry  prevents  class 
treatment”). 
   We  must  also  take  into  account  the  fact  that  the  FCC 
granted retroactive waivers of compliance with the Solicited 
Fax Rule for both sets of defendants.1 The waivers cover faxes 

                                                 
      1 On November 14, 2018, FCC Consumer and Governmental Affairs 

Bureau Chief Patrick Webre issued an order eliminating the 2006 Solicited 
Fax  Rule  and  dismissing  as  moot  pending  applications  for  retroactive 
waivers  like  those  received  by  defendants.  Webre  Order,  DA  18‐1159 
       
Nos. 17‐3067 & 17‐3506                                                      13

sent before April 30, 2015. See In re Rules and Regulations Im‐
plementing  the  Telephone  Consumer  Protection  Act  of  1991,  31 
FCC Rcd. 11943 (2016) (Humana Order); In re Rules and Regu‐
lations  Implementing  the  Telephone  Consumer  Protection  Act  of 
1991, 30 FCC Rcd. 8598, 8613 (2015) (United Stationers Order). 
While the legal underpinnings of these orders were called into 
doubt by the D.C. Circuit’s vacation of the Anda Order, nei‐
ther the Humana Order nor the United Stationers/Essendant 
Order was appealed as part of Bais Yaakov, and so neither one 
was vacated by the D.C. Circuit. Furthermore, nothing in the 
reasoning of Bais Yaakov undermines the soundness of reliev‐
ing  these  two  companies  from  the  strictures  of  the  Solicited 
Fax  Rule.  While  this  might  indicate  that  there  is  a  common 
question on the eﬀect of the waivers that aﬀects all class mem‐
bers,  the  district  courts  in  our  two  cases  were  within  their 
rights to conclude that there are enough other problems with 
class treatment here that a class action is not a superior mech‐
anism for adjudicating these cases. See Parko v. Shell Oil Co., 
739 F.3d 1083, 1085 (7th Cir. 2014).  
    The final questions are whether the waivers have any ef‐
fect on the availability of a private right of action and whether 
that issue is better handled through individual litigation or a 
class. The TCPA allows a “person or entity” to bring “an ac‐
tion based on a violation of this subsection or the regulations 

                                                 
(2018),  available  at  https://docs.fcc.gov/public/attachments/DA‐18‐
1159A1.pdf. Two days later, defendants’ counsel alerted us to this order 
as  additional  relevant  authority  pursuant  to  Federal  Rule  of  Appellate 
Procedure 28(j). While we appreciate counsel calling this development to 
our attention, Bureau Chief Webre’s order has no effect on our analysis or 
decision. If anything, the rescission of the rule reinforces our conclusion 
that these cases are not proper candidates for class treatment. 
14                                         Nos. 17‐3067 & 17‐3506 

prescribed under this subsection” for injunctive relief, actual 
damages, or statutory damages. 47 U.S.C. § 227(b)(3). The al‐
leged violation in our case is regulatory. We reject the plain‐
tiﬀs’  argument  that  the  statute  itself  requires  opt‐out  notice 
on solicited faxes; it does not, and nothing in Holtzman sup‐
ports engrafting such language on the statute. As the opening 
sentence of that opinion signals, the issue there had to do with 
unsolicited faxes that had no opt‐out language, not faxes sent 
with advance permission that did include some opt‐out lan‐
guage. 728 F.3d at 683. In addition, Holtzman arose at a time 
before the Solicited Fax Rule was challenged. It thus has no 
bearing on the issues now before us. 
    As a regulatory matter, the Solicited Fax Rule is subject to 
the  general  rule  regarding  “suspension,  amendment,  or 
waiver of rules.” See 47 C.F.R. § 1.3. That provides, in relevant 
part, that “[a]ny provision of the rules may be waived by the 
Commission on its own motion or on petition if good cause 
therefor is shown.” Id. Concerned about the confusion that the 
Rule had caused, the FCC invoked this authority when it is‐
sued  the  Humana  and  United  Stationers  waivers.  See,  e.g., 
Humana Order, 31 FCC Rcd. at 11951. But once again, even if 
the district court were eventually to conclude that the waivers 
are invalid, that is just one question: issues concerning solici‐
tation,  permission,  pre‐existing  relationships,  and  the  like, 
would remain as obstacles to class treatment. 
                                 IV 
   We do not rule out the possibility that some of the recipi‐
ents of Humana’s or Essendant’s faxes were the victims of the 
practices prohibited by the TCPA as amended. Some may not 
have  had  pre‐existing  contractual  arrangements,  some  may 
not have signaled their consent to receiving faxes, and some 
Nos. 17‐3067 & 17‐3506                                             15

senders of faxes may not have received waivers of the Solic‐
ited Fax Rule from the FCC or the waivers might be flawed. 
We thus express no opinion on the ability of individual plain‐
tiﬀs to go forward with these suits. We hold only that neither 
of the district courts in these cases abused its discretion when 
it  concluded  that  the  criteria  for  a  class  action  under  Rule 
23(b)(3) are not met. 
    We therefore AFFIRM the orders of the district courts in 
both Case No. 17‐3067 and in Case No. 17‐3506, denying class 
certification.